Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la cual se une el Juez Presi-dente Señor Andréu García.
Toda vez que la sentencia dictada por este tribunal con-firma el dictamen del Tribunal del Circuito de Apelaciones en el presente caso, en virtud de la Regla 4(a) del Regla-mento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, esta-mos conforme. Sin embargo, debemos expresarnos en el presente caso por la importancia que merece la transpa-rencia en las actuaciones gubernamentales.
En la presente controversia nos corresponde examinar la sanción administrativa que la Oficina de Ética Guber-namental impuso a Gregorio Igartúa De La Rosa por in-fringir el Art. 3.3(e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental), 3 L.P.R.A. sec. 1823(e), que prohíbe que un funcionario público sea parte o tenga algún interés en las ganancias o en los beneficios producto de un con-trato con cualquier otra agencia ejecutiva o dependencia gubernamental. Por entender que la determinación de la Oficina de Ética Gubernamental fue razonable y dentro del marco de su conocimiento especializado, y que merece nuestra deferencia, procede confirmar la sentencia recurrida.
Igartúa De La Rosa fue nombrado por el Gobernador de Puerto Rico como miembro de la Junta de Directores del Banco Gubernamental de Fomento en 1994. Mientras era miembro de dicha junta, otorgó cuatro contratos de servi-cios profesionales con el Municipio de Aguadilla sin la dis-pensa requerida por el Art. 3.3(e) de la Ley de Ética Gu-*833bernamental, 3 L.P.R.A. sec. 1823(e).(1) En términos generales, este artículo prohíbe la contratación de un fun-cionario público con alguna agencia o dependencia guber-namental, y estipula la concesión de una dispensa en si-tuaciones excepcionales.
En virtud de la otorgación de dichos contratos, el 28 de mayo de 1998 la Oficina de Ética Gubernamental presentó una querella contra Igartúa De La Rosa por violación al referido artículo. Una vez esta oficina presentó la querella, Igartúa De La Rosa solicitó, inmediatamente, una dis-pensa retroactiva a la Oficina del Comisionado de Asuntos Municipales para que se le autorizaran los contratos. Luego de obtenida dicha dispensa el 11 de agosto de 1998, Igartúa De La Rosa solicitó a la Oficina de Ética Guberna-mental que desestimara la querella, toda vez que había obtenido la dispensa que considera el referido Art. 3.3(e). El Director Ejecutivo de la Oficina de Ética Gubernamen-tal le impuso una multa de $3,000 y precisó que, a tenor con la Ley de Ética Gubernamental, la referida dispensa retroactiva que consiguió Igartúa De La Rosa sería sólo un atenuante, mas no un eximente de la conducta sancionada.
Igartúa De La Rosa acudió al Tribunal de Circuito de Apelaciones para solicitar que se dejara sin efecto la reso-lución de la Oficina de Ética Gubernamental. Sin embargo, el foro apelativo determinó que Igartúa De La Rosa “care-cía de argumento de hecho y de derecho que lo eximiera de responsabilidad conforme a la Ley de Ética Gubernamen-tal”, por lo que denegó su recurso. Inconforme, acude ante nos y alega, en esencia, que no procedía imponerle una multa porque la redacción del citado Art. 3.3(e) es ambi-gua, adolece de vaguedad y su aplicación puede ser con-*834tradictoria, arbitraria o discriminatoria, por lo cual debía invalidarse.
Luego de expedir el auto solicitado, y con el beneficio de las comparecencias de las partes, estamos en posición de resolver.
I — I I — i
La responsabilidad ética y la integridad moral son prin-cipios rectores que la sociedad puertorriqueña les exige y reclama a los funcionarios y a las instituciones del Go-bierno de Puerto Rico. Exposición de Motivos de la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985, Leyes de Puerto Rico 708 (3 L.P.R.A. see. 1801 et seq.). El estado de derecho que establece este estatuto va dirigido a velar que la gerencia gubernamental incorpore y consagre las más altas normas de sana administración pública, e incluye un Código de Ética que reglamenta la conducta de los funcionarios y empleados públicos. Id. El principio cardinal de esta legislación es proscribir acciones que ponen en riesgo la estabilidad del soporte moral del Estado. íd.
El citado Art. 3.3(e) es un ejemplo específico de cómo se instrumentan los principios de la Ley de Ética Guberna-mental antes declarados. Este artículo prohíbe el que al-gún funcionario o empleado público pueda ser parte o tener algún interés en las ganancias o en los beneficios producto de un contrato con cualquier otra agencia ejecutiva o de-pendencia gubernamental. Examinemos el texto del refe-rido artículo:
(e) Ningún funcionario o empleado público podrá ser parte o tener algún interés en las ganancias o beneficios producto de un contrato con cualquier otra agencia ejecutiva o dependencia gubernamental a menos que el Gobernador, previa recomenda-ción del Secretario de Hacienda y del Secretario de Justicia, expresamente lo autorice. Sólo podrá llevarse a cabo la contra-tación en el caso previsto en este inciso sin solicitar y obtener la autorización del Gobernador cuando se trate de:
*835(1) Contratos por un valor de $3,000.00 ó menos y ocurran una sola vez durante cualquier año fiscal.
(2) Contratos de arrendamiento, permuta, compraventa, préstamo, seguro hipotecario o de cualquier otra naturaleza que se refieran a una vivienda y/o solar provisto o a ser finan-ciado o cuyo financiamiento es asegurado o garantizado por una agencia gubernamental.
(3) Programas de servicios, préstamos, garantías e incen-tivos auspiciados por agencias gubernamentales. (Énfasis suplido.) 3 L.P.R.A. sec. 1823(e).
Así, este Art. 3.3(e), supra, dispone que no se podrá efec-tuar dicho contrato a menos que el Gobernador, previa re-comendación del Secretario de Hacienda y del Secretario de Justicia, expresamente lo autorice. Con respecto a los contratos con municipios, el Gobernador le delegó por Or-den Ejecutiva en 1991 al Comisionado de Asuntos Munici-pales la facultad de otorgar las dispensas para formalizar contratos entre los municipios y los empleados públicos. De esta manera se aseguraría mayor agilidad administrativa y se delegarían estas funciones a los funcionarios que re-gularmente intervienen en estos asuntos y poseen un mayor conocimiento de los factores a considerarse. Boletín Ad-ministrativo OE-1991~86.(2)
Dicha dispensa se concibe como una excepción a la con-ducta sancionada, tal como se desprende del historial legis-lativo de la referida ley.(3) Dicho historial explica que el Gobernador podrá conceder dispensas cuando entienda que es necesario para el beneficio del interés público. Es decir, se aplica sólo a situaciones excepcionales.
*836Por su parte, el Art. 3.3(h) de la Ley de Ética Guberna-mental, 3 L.P.R.A. sec. 1823(h), expresamente aclara que cuando un funcionario obtenga una dispensa luego de que el Director de la Oficina de Ética Gubernamental le haga señalamientos de violaciones, ésta será considerada como atenuante, mas no como eximente de responsabilidad. Dis-pone concretamente el Art. 3.3(h):
En todo caso en que se haya concertado un contrato en vio-lación a lo dispuesto en esta sección, y que señalada la viola-ción por el Director de la Oficina de Ética Gubernamental no se han realizado gestiones para obtener la dispensa dentro de los diez (10) días siguientes al señalamiento, el contrato será anulable y se autoriza a la Oficina de Ética Gubernamental y al Secretario de Justicia a solicitar a los tribunales de justicia, en representación del Estado Libre Asociado, que tal contrato sea declarado nulo. Cuando se otorgue un contrato sin obtener la dispensa a la que se refieren los incisos (d) y (e), o cuando la misma sea obtenida luego de otorgado el contrato, el Director de la Oficina de Ética Gubernamental podrá imponer una multa a los funcionarios responsables por la omisión de obte-ner a dispensa, conforme a lo dispuesto en la see. 2201 de este título. Las gestiones para obtener la dispensa dentro de los diez (10) días siguientes al señalamiento del Director de una viola-ción a los incisos (d) y (e) serán consideradas como atenuantes pero no eximirán de responsabilidad a los funcionarios objeto del señalamiento. (Énfasis suplido.)
De otra parte, hemos resuelto reiteradamente que las determinaciones de organismos administrativos especiali-zados merecen gran consideración y respeto. San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001). Véanse: Mun. de San Juan v. J.C.A., 152 D.P.R. 673 (2000); Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000); Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997). La Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociado de Puerto Rico, en su See. 4.5, establece límites al alcance de la revisión judicial de decisiones administrativas y dispone que las determinacio-nes de hecho de las agencias serán sostenidas por el tribu*837nal si se basan en evidencia sustancial que obre en el ex-pediente administrativo. 3 L.P.R.A. see. 2175. Por lo tanto, estamos obligados a sostener tales determinaciones si es-tán respaldadas por evidencia suficiente que surja del ex-pediente administrativo considerado en su totalidad. Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997). Hemos definido evidencia sustancial como “aquella evidencia rele-vante que una fiiente razonable podría aceptar como ade-cuada para sostener una conclusión ...”. Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 687 (1953). Véase Misión Ind. P.R. v. J.P. y A.A.A., supra.
Como regla general, los tribunales le reconocen gran peso y deferencia a las interpretaciones hechas por la agencia administrativa de las leyes que tiene a su haber poner en vigor. T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999). La revisión judicial de las determina-ciones administrativas está limitada a examinar si la ac-tuación administrativa fue razonable y cónsona con el pro-pósito legislativo, o si por el contrario fue irrazonable, ilegal o si medió abuso de discreción. T-JAC, Inc., supra; Rivera v. A & C Development Corp., supra.
Así también, en los casos en que una agencia impone sanciones por la violación de las leyes y los reglamentos que dicha agencia administra, se le reconoce mucha discre-ción para seleccionar las sanciones que le ayuden a cum-plir con los objetivos estatutarios, siempre que haya obrado dentro del marco de su conocimiento especializado y de la ley. E.L.A. v. Frig. y Alm. del Turabo, Inc., 155 D.P.R. 27 (2001). Si la decisión administrativa está fundamentada en evidencia sustancial, no es ultra vires y tiene además relación razonable con los actos que se quieren prohibir; los tribunales brindarán considerable deferencia a la sanción impuesta por la agencia. Rivera Rentas v. A & C Development Corp., supra.
A la luz de la normativa anterior, pasemos a considerar la controversia que nos ocupa.
*838HH HH HH
A. A nuestro entender, el caso de marras es de fácil solución. Igartúa De La Rosa otorgó cuatro contratos con el Municipio de Aguadilla mientras que, a su vez, formaba parte de la Junta de Gobierno del Banco Gubernamental de Fomento. Esta precisamente es la conducta que proscribe el citado Art. 3.3(e) y en la cual incurrió Igartúa De La Rosa. Entiéndase por tal conducta, aquella en que un funcionario que es parte o tiene algún interés en las ga-nancias o en los beneficios producto de un contrato con cualquier otra agencia ejecütiva o dependencia gubernamental.
Igartúa De La Rosa obtuvo una dispensa retroactiva luego de que se presentara la querella en su contra. Co-rrectamente, el Director de la Oficina de Etica Guberna-mental, una vez finalizado el procedimiento administra-tivo, multó al querellado por la cantidad de $3,000 y determinó que la dispensa que obtuvo Igartúa De La Rosa sirvió de atenuante y no de eximente, tal como lo indica la ley. Dicha actuación administrativa, al igual que la sanción impuesta, fue razonable y cónsona con el propósito legisla-tivo del citado Art. 3.3(e), por lo que merece respeto y deferencia. La Oficina de Etica Gubernamental en todo momento se basó en evidencia sustancial que obró en el expediente y actuó dentro del marco de su conocimiento especializado. Ciertamente, su determinación guardó rela-ción razonable con los actos que desea prohibir, por lo que nuestra revisión debe otorgarle deferencia y consideración a la sanción impuesta.
B. Pese a lo anterior, el peticionario propone que inva-lidemos el Art. 3.3(e), supra, porque según alega no hay normas claras en la manera de obtener una dispensa, por lo que dicho estatuto es muy vago y se presta a la arbitrariedad. Simple y llanamente no podemos avalar dicha propuesta.
*839El peticionario nos solicita que invalidemos un estatuto de cardinal importancia para la transparencia de las ac-tuaciones gubernamentales, cuando no existe tan siquiera una situación de hechos que amerite su ponderación. Las alegaciones del peticionario cobrarían alguna relevancia si en la situación de hechos del presente caso hubiese algún asomo de discrimen o arbitrariedad contra Igartúa De La Rosa a la hora de conceder dicha dispensa. No obstante, la situación de hechos del caso de marras dista sustancial-mente de esas consideraciones.
Aquí el asunto medular es que Igartúa De La Rosa ob-tuvo, en efecto, la dispensa luego de haber sido presentada la querella por la Oficina de Ética Gubernamental. Esto está estipulado por las partes y no existe controversia al-guna sobre ello. Por lo que no proceden los argumentos sobre arbitrariedad y vaguedad del referido articulado, y mucho menos su invalidación, toda vez que se obtuvo la dispensa.
La Ley de Ética Gubernamental, en sus citados Arts. 3.3(e) y 3.3(h) deja abierta la posibilidad de una dispensa para la contratación proscrita que, como bien señala el In-forme del Senado, se utiliza para situaciones excepcionales que a juicio del Gobernador, previa recomendación del Se-cretario de Justicia y del Secretario de Hacienda, benefi-cian el interés público. Nótese que la dispensa debe obte-nerse previo a la contratación; si se obtiene con posterioridad se habrá violado la Ley de Ética Guberna-mental y la dispensa operaría sólo como factor atenuante.
Precisamente, esto es lo que sucedió en el presente caso. Igartúa De La Rosa incurrió en la conducta que la Ley de Ética Gubernamental desea proscribir. Luego de presen-tada la querella, se obtuvo a manera de excepción la dispensa. No obstante, dicha dispensa fue retroactiva, por lo que se consideró atenuante y no eximente de responsabilidad. En el caso ante nos, no medió indicio al-guno de que la referida dispensa se denegara arbitraria-*840mente porque, en efecto, se otorgó a manera de excepción luego de haberse presentado la querella.
Conforme con lo anterior, el Tribunal de Circuito de Apelaciones actuó correctamente al otorgarle deferencia a la Oficina de Etica Gubernamental y así confirmar la multa impuesta al querellado. Ciertamente, Igartúa De La Rosa contrató con un municipio mientras perteneció a la Junta de Gobierno del Banco Gubernamental de Fomento, y aunque obtuvo una dispensa retroactiva, ésta sólo le sir-vió de atenuante. Por las razones anteriores, estamos con-formes con la sentencia que hoy emite el Tribunal.
— O —

(1) Según lo estipularon las partes, los contratos eran los siguientes: (1) 95-008, año fiscal 1994-1995 de 1ro de julio de 1994 a 30 de junio de 1995; (2) 96-014, año fiscal 1995-1996 de 1ro de julio de 1995 a 30 de junio de 1996; (3) 97-160, año fiscal 1996-1997 de 1ro de julio a 30 de junio de 1997; (4) 98-009, año fiscal 1997-1998 de 1ro de julio a 30 de julio de 1998. Todos estos contratos excedían la cantidad de $3,000 por año fiscal.


(2) En la dispensa otorgada en el presente caso por la Oficina del Comisionado de Asuntos Municipales, el Comisionado concedió la dispensa no sin antes hacer las siguientes indicaciones:
“El Secretario de Justicia en reiteradas ocasiones ha emitido opinión, y nuestra Oficina la ha adoptado, de no favorecer las dispensas retroactivas, a no ser que se demuestre que existe^.-circunstancias especiales que ameriten el que se haga la excepción a la norma. La presente petición se considera, a pesar de ser retroactiva, tomando en consideración que ha demostrado que al momento en que se otorgaron los contratos notificó a algunas de las agencias concernidas con relación a los mismos y no le orientaron sobre el procedimiento y los requisitos de ley que debió seguir ... Anejo de la Petición de certiorari, pág. 58, citando a la Opinión del Secretario de Justicia de 26 de junio de 1986 y de 8 de julio de 1987.


(3) Véase Informe del Senado sobre el P. del S. 50.